EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A call was made to Applicant’s representative Joshua L. Cohen on 06/30/2022 to notify that the withdrawn claims are canceled. 

The application has been amended as follows: 
Withdrawn claims 1-6 and 18-20 are canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 7-16 is indicated because the prior art of record does not show or fairly suggest a modular manifold for a tankless water heater wherein the channel of the first cavity member being defined by wall portions of at least two side walls of the first cavity member extending from a bottom portion of the channel of the first cavity member and being spaced apart relative to each other, and wherein the channel of the second cavity member being defined by wall portions of at least two side walls of the second cavity member extending from a bottom portion of the channel of the second cavity member and being spaced apart relative to each other as recited in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/30/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761